Per Curiam.

The indictment was under the statute, which makes it an offence punishable in the state prison, for aiding a prisoner to escape, detained for any felony whatsoever; Here was no felony charged in the warrant of commitment of Mandeville. The house might have been an ash-house of P. Sailley, and the attempt in the day-time; and it would not be felony for the mere attempt. The charge was not burglary. It might have been only a trespass: and then it was but a suspicion of being accessary. Clearly the defendant was not indictable and punishable under the statute, for the prisoner was not committed under any distinct and certain charge of felony. The judgment must be reversed.
Judgment reversed.